OPINION — AG — ** OKLAHOMA REAL ESTATE COMMISSION — STUDENT RECORDS — PRIVACY ** UNDER 59 Ohio St. 1975 Supp., 858-308, [59-858-308] REQUIRING INFORMATION MAINTAINED BY THE OKLAHOMA REAL ESTATE COMMISSION, RELATING TO REAL ESTATE LICENSES, TO BE A MATTER OF PUBLIC RECORD, THE COMMISSION DOES NOT HAVE THE AUTHORITY TO RECEIVE DOCUMENTS FROM EDUCATIONAL RECORDS OF REAL ESTATE LICENSE APPLICANTS OR LICENSEES DIRECTLY FROM AN EDUCATIONAL AGENCY OR INSTITUTION WHERE SUCH DOCUMENTS ARE FURNISHED UPON THE CONDITION THAT THE COMMISSION WILL NOT RELEASE ANY INFORMATION CONTAINED THEREIN WITHOUT THE STUDENT'S WRITTEN CONSENT. THE COMMISSION WOULD HAVE TO RECEIVE SUCH DOCUMENTS DIRECTLY FROM THE APPLICANT WHO HAS THE DUTY, UNDER 59 Ohio St. 1975 Supp., 858-302 [59-858-302] THRU 59 Ohio St. 1975 Supp., 858-304, [59-858-304] TO FURNISH THE SAME IN SUPPORT OF HIS OR HER APPLICATION FOR A LICENSE. CITE: 59 Ohio St. 1975 Supp., 858-308 [59-858-308], 59 Ohio St. 1975 Supp., 858-304 [59-858-304], 20 U.S.C.A. 1232(G) (GERALD E. WEIS)